Citation Nr: 0430466	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  98-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a human 
immunodeficiency virus (HIV) related illness.



REPRESENTATION

Appellant represented by:	Stephen M. Ryals, Attorney at 
Law



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Infection with HIV likely occurred during the veteran's 
period of active military service.


CONCLUSION OF LAW

The veteran has HIV-related illness that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that the veteran was 
provided an enlistment examination in March 1987 during which 
an enzyme-linked immunosorbent assay (ELISA) test was 
negative.  He was tested for HIV in April 1988.  However, 
there is no indication as to whether he was afforded a 
separation examination.  

Private medical records dated from May 1995 to April 1996 
indicate that the veteran went to the emergency room in 
November 1995 where he was diagnosed with gastritis and noted 
to have an elevation of transaminases.  He was referred for 
an evaluation to rule out hepatitis, but in December 1995, 
testing hepatitis serologies were negative.  Instead, it was 
determined that the veteran was immune deficient, and he was 
diagnosed with immune deficiency syndrome. 

Private medical records dated in March 1996 indicate that the 
veteran was diagnosed as being HIV positive in December 1995 
and that his risk factors for HIV included homosexual 
transmission.  His partner was also noted to be HIV positive 
for seven years.  

VA medical records dated from May 1996 to May 1998 indicate 
that the veteran's symptoms first began in October 1995.

A VA staff physician submitted a letter on behalf of the 
veteran in February 1997 in which he noted that the veteran 
was first tested for HIV in December 1995 resulting in 
reactive ELISA and Western Blot tests.  The physician pointed 
out that those tests did not reflect the actual date of 
infection.  In this regard, he stated that the CD4 count was 
more indicative of the length of HIV infection.  A rough 
estimate of decreasing CD4 cells was 100 CD4 cells per year 
with the normal range for CD4 cells being 800 to 1200.  At 
the time of the veteran's positive HIV test, his CD4 count 
was 7.  The physician stated that the veteran was already in 
the AIDS stage when he tested HIV-positive in 1995.  As a 
result, the VA physician commented that the veteran's low CD4 
count indicated that he was infected with HIV prior to 1992, 
the year of his military discharge.  

VA medical records dated from May 1996 to April 1997 show 
that the veteran was diagnosed as being HIV positive in 
December 1995, and further indicate that he was probably 
positive five to six years earlier.  The veteran was noted as 
being bisexual without any history of transfusions or 
intravenous drug abuse.

In July 1998, the veteran submitted a statement contending 
that VA erred in concluding that he did not manifest an HIV 
infection while on active duty because he did not complain or 
receive treatment for a positive HIV test during his active 
period of service.  In this regard, the veteran argued that a 
determination as to service connection must be based on the 
entire record and not on medical records alone.  He further 
claimed that the February 1997 letter submitted by a VA staff 
physician served as affirmative evidence that he had 
contracted HIV during active duty, and which provided a 
reasonable doubt that should be resolved in his favor.  

The veteran was afforded a VA examination in December 1998 in 
connection with his claim for service connection.  Although 
the examiner diagnosed the veteran with acquired 
immunodeficiency syndrome (AIDS), she did not opine as to the 
time of onset.

The VA staff physician who had submitted a previous letter on 
behalf of the veteran also provided an affidavit in February 
1999.  In this affidavit, the physician indicated that he was 
board certified in Internal Medicine and Infectious Diseases.  
The physician first saw the veteran in 1995 at which time the 
veteran's CD4 (helper T cells) count was 7.  Based on 
experience and on medical literature, the physician related 
that he could state with a high degree of medical certainty 
that the veteran was infected with HIV at least five years 
earlier than the 1995 diagnosis.  In this regard, he noted 
that the normal range of CD4 cells in the United States is 
700-1200/ml and that the usual rate of decrease in 
individuals infected with HIV is approximately 30 per year 
for the first five years following infection and 50 to 80 per 
year thereafter.  He further stated that early HIV infection 
within the first five years is normally asymptomatic and that 
there would be no reason to consult a physician in that 
interval.  Nor would there be physical or laboratory findings 
to suggest the diagnosis.

In his March 1999 testimony before a hearing officer at the 
RO, the veteran indicated that he had not been seen for any 
chronic illnesses prior to his entrance into service and that 
he subsequently had unprotected sex with another male in 
November 1990 who the veteran later learned had been HIV 
positive at the time.  He stated that he had no reason to be 
tested prior to discovering that his sexual partner had died 
of AIDS and that such testing was not required during his 
military service.  The veteran also indicated that he had 
three other relationships since November 1990, but that he 
had used protection with each of those partners.  He denied 
having any blood transfusions or illicit drug use.  He had 
also married and divorced in 1990, but he doubted that his 
wife had been HIV positive, as she had not had any other 
sexual partners.  

In April 2000, the veteran failed to report for a VA 
examination.  However, the examiner was his treating 
physician and indicated that he would be able to offer an 
opinion without seeing him.  He further stated that he had 
previously provided an opinion on behalf of the veteran.  The 
physician stated that if the discharge HIV ELISA in 1992 was 
negative, it would be very unlikely (less than a 49 percent 
probability) that the veteran contracted HIV during his 
period of service.  If such a test was positive at his 
discharge, it would then be obvious that the virus was 
contracted during service.  If such test results were 
unavailable and it was uncertain as to whether they were 
negative, then the physician believed that, based on the CD4 
count in 1995, it was more likely than not that the veteran 
did acquire HIV during his active service.  The physician 
further commented that the veteran probably did not incur HIV 
during service, but unless the results of an HIV test at 
discharge can be found, the low CD4 count in 1995 suggests 
that it is more likely than not that the infection was 
service connected.

In a September 2000 letter, the VA staff physician reiterated 
his previous opinion and submitted medical literature to 
support his statements.  He also commented that based on his 
experience and the enclosed references as well as others, he 
believed that it was more likely than not that the veteran 
was HIV positive at the time of his discharge from the 
service in 1992.  

Private medical records dated from January 2001 to October 
2002 as well as treatment records obtained from the Social 
Security Administration document the veteran's treatment for 
his HIV-related illness.

The veteran contends that he is entitled to service 
connection for his HIV-related illness.  In this regard, he 
claims that he contracted HIV during his period of service, 
but that the disability was not discovered until he had a 
reason to be tested in 1995.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt must be resolved in favor of the claimant.  
Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to service connection for HIV-
related illness.  The veteran clearly has a current diagnosis 
of acquired immunodeficiency syndrome (AIDS).  Although the 
evidence of record does not show that veteran was found to be 
HIV positive during service, the Board notes that there are 
medical opinions associated with the claims file that pertain 
to the onset of his HIV-related illness.  In this regard, a 
VA staff physician who had treated the veteran for many years 
and also had the opportunity to review the claims file, 
submitted several statements supporting the veteran's 
contention that the veteran had contracted HIV prior to his 
separation from service.  More specifically, this physician 
stated that the date of the veteran's first diagnosis was not 
necessarily indicative of the actual date of infection.  
Instead, he believed that the CD4 count was probative of the 
length of the HIV infection.  As such, he commented that the 
veteran was already in the AIDS stage when he tested positive 
for HIV in December 1995 and that his CD4 count indicated 
that he was infected with HIV prior to his separation from 
service in 1992.  The physician further commented that an 
infected person is normally asymptomatic during the first 
five years of HIV infection and that he could state with a 
high degree of certainty that the veteran was infected with 
HIV at least five years earlier than his diagnosis.  In fact, 
he specifically stated that, if HIV test results at the time 
of the veteran's discharge are unavailable, as they are in 
this case, the low CD4 count in 1995 suggests that it was 
more likely than not that the veteran was HIV positive at the 
time of his separation from service.   Based on this record, 
the Board is of the opinion that the evidence raises a 
reasonable doubt as to whether the veteran's current HIV-
related illness is traceable to his period of military 
service. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).  

There is evidence that weighs against the veteran's claim, 
particularly the absence of history reported by the veteran 
in 1995 or 1996 that would tend to corroborate the 
conclusions arrived at by the VA examiner.  In other words, 
the record is curiously devoid of reports by the veteran made 
contemporaneous with his initial treatments that might 
suggest HIV infection in the manner later claimed by the 
veteran.  Nevertheless, a VA physician has provided evidence 
favorable to the veteran's claim.  Despite what were clearly 
some doubts about the time of onset, as indicated by the 
physician's April 2000 surmise that the veteran probably did 
not contract the virus in service, and despite certain 
premises regarding the T cell counts that might have led to a 
conclusion that HIV was in fact contracted prior to the 
veteran's military service, the physician nevertheless 
concluded that the veteran was likely HIV positive at the 
time of separation from military service.  Such calculations 
on this examiner's part lead the Board to conclude that the 
evidence against the claim is balanced by this physician's 
favorable opinion.  

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current HIV-related illness to 
his active military service, that doubt will be resolved in 
the veteran's favor.  Based on the evidence of record, the 
Board finds that the veteran's HIV-related illness was 
incurred in service.  Accordingly, the Board concludes that 
service connection for an HIV-related illness is warranted.


ORDER

Service connection for HIV-related illness is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



